DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (Yin), U.S. Publication No. 2018/0060546.
Regarding Claims 1, 13 and 20, Yin discloses a method comprising:
communicating one or more signal packets, via a network (see figure 1), to authorize, authenticate, and/or verify an identity of a mobile communications device (see paragraph [0024]) subscriber with at least one of the following: a data source; an internal database; a requester system; or any combination thereof (see paragraphs [0020 and [0070]]); and
one or more communications occurring, via the network, at least in part through use of an identity verification platform capable of facilitating the authorization, authentication, and/or verification of the identity of the mobile communications device subscriber without exposing sensitive content from the data source to the requester system and/or from the requester system to the data source (see paragraphs [0111]-[0113]).
Regarding Claims 2, 14 and 21, Yin discloses wherein communicating the one 
(see paragraph [0111]) and in connection with one or more electronic transactions initiated by the mobile communications device subscriber via a mobile communications device (see paragraph [0102]).
Regarding Claim 3, Yin discloses wherein the data source comprises a 
canonical data source and wherein the requester system comprises an institution or entity directly or indirectly utilizing the identity verification platform (see figure 1).
Regarding Claims 4 and 15, Yin discloses wherein the authorization, 
authentication, and/or verification of the identity of the mobile communications device subscriber includes determining one or more aspects of online behavior of the mobile communications device subscriber (see paragraphs [0119] and [0120]).
Regarding Claims 5 and 22, Yin discloses wherein the online behavior of the 
mobile communications device subscriber includes online behavior implemented via mobile communications device in the possession of the mobile communications device subscriber (see paragraphs [0119] and [0120]).
Regarding Claim 6, Yin discloses wherein the mobile communications device is 
associated with the mobile communications device subscriber via a subscriber account identifier assigned to the mobile communications subscriber (see paragraph [0070]).
Regarding Claims 7 and 17, Yin discloses wherein the internal database is 
inaccessible to the data source of the requester system (in other words, the provisioning system must request the information; see paragraph [0119]).
Regarding Claim 8, Yin discloses wherein the identity verification platform is co-
(for example, QR code as described in paragraphs [0072]-[0073]).
Regarding Claim 9, Yin discloses wherein the identity verification platform is 
deployed at a location outside of the data source and wherein the identity verification platform operates as directed by an entity operating the requester system (see figure 1).
Regarding Claims 10 and 16, Yin discloses wherein the identity verification 
platform comprises one or more physical computing devices, one or more virtual computing devices, or any combination thereof (see figure 1).
Regarding Claims 11 and 18, Yin discloses wherein the authorization, 
authentication, and/or verification of the identity of the mobile communications device subscriber utilizes one or more matching scores indicating an outcome of a comparison between a first parameter accessed from an application programming interface (API) of a data store and a second parameter obtained from the mobile communications device subscriber (see paragraphs [0105]-[0106]).
Regarding Claims 12 and 19, Yin discloses wherein the sensitive content 
comprises personally identifiable information (see paragraph [0027]).
Regarding Claim 23, Yin discloses wherein the stored instructions executable 
by the special-purpose computing platform are to forbid the requester system from accessing the data source (in other words, when the information provided to the identity confirmation device may not be sufficient to uniquely identify a user of the mobile device; see paragraph [0071]).
Regarding Claim 24, Yin discloses wherein the sensitive content comprises at 
least private consumer content or information to personally identify the mobile communications device subscriber (see paragraph [0027]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645